                 UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION
IN RE:                           ) Case No: 19-40023-659
                                 )
SHELBY LYNN TAYLOR               ) Chapter 13
                                 )
                                 )
               Debtor            )

TRUSTEE'S OBJECTION TO APPLICATION FOR ADDITIONAL ATTORNEY'S FEES

   Comes now Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to the
application dated March 28, 2019, for additional attorney fees filed by THE POWDERLY LAW
FIRM LLC in the amount of $197.92 states as follows:

1.     The amout requested in fees is $197.92. There are no funds on hand in this case.
Dated: March 28, 2019                                 /s/ Diana S. Daugherty
OBJFEEAPP--MF
                                                     Diana S. Daugherty
                                                     Standing Chapter 13 Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
March 28, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on March 28, 2019.

SHELBY LYNN TAYLOR
1882 HARBOR MILL DRIVE
FENTON, MO 63026

                                                     /s/ Diana S. Daugherty
                                                     Diana S. Daugherty
